DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Satoh, US Patent Application Publication No. 2018/0079187 (hereinafter referred to as Satoh).
Regarding claims 1-4 and 9-11, Satoh discloses a coating composition that can be used in paint (as recited in claim 1) (Para. [0003]) comprising a curable copolymer of 15 to 85 mol% of a fluoroolefin, a crosslinkable monomer having a hydroxyl group, a diisocyanate crosslinker, and 0.001 to 30 mol% of a silicon-based unit that reads on claim 2 (fluorine-containing copolymer as recited in component (A) of claim 1 and reads on claims 3-4) (Para. [0017]-[0037]); to which is added a polycarbonate-based urethane resin, which includes the reaction product of different molecular weight diols and isocyanate (a polycarbonate diol as recited in component (B) of claim 1 and reads on claim 9 based on the reaction components) (Para. [0072]-[0075]).  Satoh further discloses the presence of an organic solvent, such as, toluene (as recited in claim 10) (Para. [0090] and [0103]) 

Regarding claims 5-8 and 12, see Examples and Table 1 of Satoh which clearly encompass and overlap the ranges recited in claims 5-8 and 12.  
Regarding claims 13-14, Satoh discloses a method of applying the coating solution for forming a coating layer is not particularly limited. For example, it is possible to apply the coating solution using a known coating apparatus, such as a roll coater, a knife coater, an air knife coater, a bar coater, a blade coater, a slot die coater, a lip coater, or a gravure coater.  The coating layer is formed by applying the coating solution for forming a coating layer onto a substrate and then performing a drying process. The drying condition at this time is not particularly limited. From the viewpoint of accelerating a crosslinking reaction and protecting a urethane layer, the drying condition is preferably 60 to 150°C.  Further, drying time may be appropriately set until the time when curing is completed wherein the thickness of the layers is within the range recited in claim 14 (reads on claims 13-14) (Para. [0067], [0070], [0075], [0083] and [0089]).    
Regarding claim 15, Satoh discloses all the limitations discussed above and would therefore inherently read on claim 15.  
Regarding claims 16-17, Satoh discloses a release liner that may or may not be present and includes polyester film as recited in claims 16-17 (Para. [0087]-[0088]).    
Regarding claims 18-23, see discussion above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo et al., JP Publication No. JP2001206918 (hereinafter referred to as Nobuo) in view of Saito et al., US Patent Application Publication No. 2016/0355690 (hereinafter referred to as Saito).
Regarding claims 1-4, 7, 9-11, 13-14 and 16-17, Nobuo discloses a composition that can be used in paint (as recited in claim 1) (Para. [0003] and [0007]) comprising a copolymer of 15 to 85 mol% of a fluoroolefin and 0.001 to 30 mol% of a silicon-based unit that reads on claim 2 (Para. [0004]-[0019]) to which is added an organic solvent (as recited in claims 10-11) (Para. [0022] and [0032]) which is mixed with the polyisocyanate cured fluorine copolymer having a hydroxyl group (as recited in claims 1 and 3-4) (Para. [0028]), and a curing agent (as recited in claim 3) (Para. [0028]-[0029]) to form a coating film (as recited in claim 17) (Para. [0036]).       
Nobuo further discloses the presence of additional components but does not disclose the polycarbonate diol recited in component (B) of claim 1.   
Saito discloses a powder paint for a coated article wherein the painted article is placed on an aluminum substrate on a formed cured film having a thickness of 100 microns and a heat temperature of 180 to 200°C (as recited in claims 13-14 and 16) (see Title/Abstract and Para. [0012], [0032] and [0171]).  The powder paint is characterized by comprising: a fluororesin, at least one metal element, a light stabilizer, a polymerization inhibitor and an additional non-fluororesin resin, which includes urethane resins being the reaction product of polyols and isocyanates (reads on component (B) of claim 1 and reads on claim 9 (Para. [0106]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the urethane resin of Saito in the composition of Nobuo as it is a simple substitution of one known element for another in order to obtain predictable results.        

Regarding claims 5-6, 8 and 12, see Examples and Table 1 of Nobuo which clearly encompass and overlap the ranges recited in claims 5-6, 8 and 12.  
Regarding claim 15, Satoh discloses all the limitations discussed above and would therefore inherently read on claim 15.  
Regarding claims 18-23, see discussion above. 

Claim Rejections - 35 USC § 103
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo in view of Cedric Chin et al., US Patent Application Publication No. 2019/0249027 (hereinafter referred to as Cedric Chin).
Regarding claims 1-23, Nobuo discloses all the limitations discussed above but does not explicitly disclose the polycarbonate diol recited in component (B) of claim 1.
Cedric Chin discloses a coating composition for vehicle interior members, the composition containing a fluorine-containing polymer that includes a unit based on a fluoroolefin and a unit based on a monomer having a first crosslinking group, wherein a polycarbonate polyol is used as a non-fluorine-based polymer having two or more second crosslinking groups.  Cedric Chin also indicates that a cured film with excellent scratch resistance is obtained by using the polycarbonate polyol.  This being the case, a person skilled in the art could easily add the polycarbonate polyol described in Cedric Chin to the coating composition of Nobuo for the purpose of obtaining coating properties such as even better scratch resistance and could easily optimize, as appropriate, the blending ratio at that time.

Conclusion
10.         There were unused Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771